Citation Nr: 1724249	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  Jurisdiction has been transferred to the VA RO in Winston-Salem, North Carolina.

In June 2013, the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  A transcript of the proceeding is associated with the record.

In October 2014, the Board remanded the appeal to afford the Veteran a contemporaneous VA PTSD examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2008, the Veteran was afforded a VA examination to determine the severity of his service-connected PTSD.  The VA examiner diagnosed PTSD with alcohol dependence.  He stated that the Veteran's alcohol dependence appeared to be secondary and related to primary PTSD.  The Veteran was employed at the time of the examination.  His PTSD was productive of occupational and social impairment with deficiencies in most areas.

In June 2011, the Veteran was diagnosed with PTSD.  The VA examiner found that the Veteran experienced mild to moderate PTSD symptoms.  She elaborated that the Veteran's PTSD symptoms may be muted due to his daily use of alcohol.

In July 2016, the Veteran was afforded his most recent VA examination to determine the severity of his PTSD.  The VA examiner diagnosed severe alcohol use disorder that was productive of total occupational and social impairment.  The VA examiner indicated that the Veteran became hostile after completing the substance abuse portion of the assessment, which made a PTSD assessment not possible.  The VA examiner did not provide an opinion regarding the relationship between the Veteran's PTSD and his alcohol use disorder. 

The 2008 VA examiner did not provide a rationale for why the Veteran's alcohol use disorder was related to his service-connected PTSD.  There is a conflict of evidence regarding whether the Veteran's alcohol use disorder is related to his PTSD.  On remand, the examiner should address the Veteran's current symptoms and PTSD severity.  The examiner should also opine as to whether the Veteran's recurrent alcohol use disorder is due to his service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric or psychological examination in order to ascertain the current nature and severity of his PTSD, the nature and etiology of his alcohol use disorder, and to determine the functional impairment caused by his service-connected PTSD.  

All necessary testing should be conducted.  

(a)  The examiner is requested to determine all current manifestations associated with the Veteran's service-connected PTSD and to comment on its severity.  The examiner should specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  

(b) The examiner should also state whether the Veteran's currently diagnosed alcohol use disorder is secondary to his service-connected PTSD.  This opinion should be supported by recitation to accurate facts and medical science.  

i)  The examiner should state if it is at least as likely as not that the alcohol use disorder was caused by the Veteran's service-connected PTSD.  

ii)  The examiner should opine as to whether the Veteran's alcohol use disorder was aggravated by his service-connected PTSD.  

(c) The examiner should address the functional impairment resulting from the Veteran's service-connected PTSD in an occupational setting.  

2.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




